DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 29 November 2021 has been entered.  Claims 1-41 remain pending in the application.  Claims 1-12 and 32-41 were previously withdrawn as being directed to a nonelected invention.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“at least one throttling element” in claims 13 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are:  “a control valve or pump” as described in claim 22.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14, 16-20, and 22-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael (US 2014/0361094).
Regarding claim 13, Michael teaches a localized injection interface (120, see par. 30, fig. 3A-B) comprising: 
an input face configured for coupling at a port station along a boom tube (par. 40; fig. 1B, 3B - configuration shown on the right side, the localized injection interface 120 has “an input face” coupled to boom 106 via carrier line 30 and boom 118 via the valve 212 and associated conduit), the input face includes: a carrier fluid fitting (300) configured for coupling with a carrier fluid outlet port at the port station (par. 42; fig. 3B), at least one injection product fitting (fig. 3B - the conduit just upstream of valve 212) configured for coupling with at least one injection product outlet port at the port station (par. 43; figs. 3B), and each of the carrier fluid fitting and the at least one injection product fitting are arranged on the input face to interface with the respective carrier fluid outlet port and the at least one injection product outlet port with coupling of the localized injection interface at the port station (fig. 1B, 3A-B); 
at least one throttling element (212, see par. 43) in communication with the at least one injection product fitting (fig. 3B); 
a mixing chamber (304) in communication with each of the carrier fluid and the at least one injection product fittings (fig. 3B); and, 
an injection port (308) interposed between the at least one throttling element and the mixing chamber (fig. 3B), and in communication with the at least one throttling element and the mixing chamber (fig. 3B), the injection port configured for localized coupling at a product dispenser (306) and localized injection to the product dispenser (par. 42; fig. 3B).
claim 14, Michael teaches the localized injection interface described regarding claim 13, and further comprising an electronic control unit (501) coupled with the at least one throttling element (fig. 5), the electronic control unit configured to control the at least one throttling element and a corresponding injection product flow rate through the at least one throttling element (par. 49, 50).
Regarding claim 16, Michael teaches the localized injection interface described regarding claim 13, and further comprising the composite boom tube (102, which is “composite” because it is a structure made up of distinct components, in particular 106 and 118) having the port station included with a plurality of port stations provided along the composite boom tube (fig. 1B).
Regarding claim 17, Michael teaches the localized injection interface described regarding claim 13, and further comprising the product dispenser (110, see par. 30), the product dispenser includes a nozzle assembly (306) coupled with the injection port (fig. 3B).
Regarding claim 18, Michael teaches the localized injection interface described regarding claim 17, and further wherein the nozzle assembly is integral to the localized injection interface (par. 30 - “the injection interfaces 120 are coupled with the nozzle assemblies 110”).
Regarding claim 19, Michael teaches the localized injection interface described regarding claim 13, and further wherein the mixing chamber includes one or more of vanes, flutes or passages configured to mix an injection product with a carrier fluid (par. 43; fig. 3B - mixer 304 has passages).
Regarding claim 20, Michael teaches the localized injection interface described regarding claim 13, and further comprising a flow meter (502) in communication with the at least one injection product fitting (par. 48).
claim 22, Michael teaches the localized injection interface described regarding claim 13, and further wherein the throttling element includes one or more of a control valve or pump (par. 40 - 212 is a control valve).
Regarding claim 23, Michael teaches a localized injection interface (120, see par. 30, fig. 3A-B) comprising: 
an interface body (fig. 1B) including a mixing chamber (304); 
a carrier fluid input (300) in communication with the mixing chamber (fig. 3B), the carrier fluid input configured for coupling with a carrier fluid passage (par.42; fig. 3B); 
at least one injection product input (fig. 3B - interpreted to be the conduit just upstream of valve 212) in communication with the mixing chamber (fig. 3B), the at least one injection product input configured for coupling with an injection product passage (par. 43; figs. 3B); 
an injection product control system configured to deliver an injection product to a carrier fluid locally relative to a nozzle assembly, the injection product control system includes: a throttling element (212) interposed between the at least one injection product input and the mixing chamber (fig. 3B); and a control unit (501) coupled with the throttling element (fig. 5), the control unit and the throttling element are configured to control the flow of the injection product to the mixing chamber (par. 49, 50); and 
an injection port (308) in communication with the mixing chamber and the throttling element (fig. 3B), the injection port is configured for localized coupling with the nozzle assembly and direct delivery of a mixture of a carrier fluid and an injection product to the nozzle assembly (par. 43; fig. 3B).
Regarding claim 24, Michael teaches the localized injection interface described regarding claim 23, and further comprising a nozzle assembly (306) coupled with the injection port (par. 30; fig. 3B).
Regarding claim 25, Michael teaches the localized injection interface described regarding claim 23, and further wherein the localized injection interface is configured for: downstream coupling with a 
Regarding claim 26, Michael teaches the localized injection interface described regarding claim 23, and further wherein in an operation configuration: the carrier fluid input is configured to deliver the carrier fluid to the mixing chamber (par. 42; fig. 3B); the at least one injection product input is configured to deliver a specified flow rate of the injection product to the mixing chamber according to the operation of the control unit and the throttling element (par. 43, 59, 50; fig. 3B, 5); the mixing chamber is configured to mix the injection product with the carrier fluid (par. 43); and the injection port is configured to locally deliver the mixture of the carrier fluid and the injection product directly to the nozzle assembly (par. 43; fig. 3B).
Regarding claim 27, Michael teaches the localized injection interface described regarding claim 23, and further wherein the mixing chamber includes at least one mixing structure (fig. 3B).
Regarding claim 28, Michael teaches the localized injection interface described regarding claim 27, and further wherein the at least one mixing structure includes one or more of vanes, flutes, passages or residence chambers (par. 43; fig. 3B - mixer 304 has passages).
Regarding claim 29, Michael teaches the localized injection interface described regarding claim 23, and further wherein the carrier fluid input includes a carrier fluid check valve (302, see fig. 3B) and the at least one injection product input includes an injection product check valve (214, see fig. 3B).
Regarding claim 30, Michael teaches the localized injection interface described regarding claim 23, and further wherein the control unit operates the throttling element according to a specified concentration of the injection product relative to the carrier fluid (par. 49, 50).
claim 31, Michael teaches the localized injection interface described regarding claim 30, and further wherein the throttling element includes one or more of a control valve or pump (par. 40 - 212 is a control valve) coupled with the control unit (par. 50; fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Funseth et al. (US 2015/0375247).
Michael discloses the localized injection interface described regarding claim 13.  Michael does not disclose the localized injection interface further comprises an interface clamp configured to couple the at least one localized injection interface with the port station: and couple the arrangement of the carrier fluid outlet port and the at least one injection product outlet port of the port station with the arrangement of the carrier fluid fitting and the least one injection product fitting of the localized injection interface.
Funseth teaches an interface clamp configured to couple at least one localized injection interface with a port station (par. 70, 169 - a distribution pipe has an interface facing nozzles 502 at a specific point of a boom tube via inputs which are secured to each other using a clamp;) and couple the arrangement of a carrier fluid outlet port and at least one injection product outlet port of the port station with the arrangement of a carrier fluid fitting and least one injection product fitting of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the localized injection interface of Michael to have an interface clamp, the interface clamp configured to: couple the at least one localized injection interface with a port station, as previously disclosed by Funseth, for the benefit of using a clamp to achieve a tight seal that can be mechanically adjusted as needed.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Funseth et al. (US 2015/0375247).
Michael discloses the localized injection interface described regarding claim 13.  Michael does not disclose the localized injection interface further comprises a first pressure transducer positioned upstream relative to the at least one injection product fitting; and a second pressure transducer positioned downstream relative to the at least one injection product fitting, and between the mixing chamber and the at least one injection product fitting.
Giles teaches a first pressure transducer (22) positioned upstream relative to at least one injection product fitting (par. 69-70, 76-78; figs. 1-2 - the first pressure transducer 22 is upstream from a first manifold 12 having a carrier inlet 52, thus also upstream form an additive flow inlets chamber 74, interpreted to be the at least one injection product fitting), and a second pressure transducer (38) positioned downstream relative to the at least one injection product fitting, and between a mixing chamber and the at least one injection product fitting (par. 30, 32, 35, 37; fig. 1-2 - second pressure transducer 38 is placed upstream form a second manifold 30, thus in communication with a location between the additive flow inlet chamber 74 and a mixing chamber 68).
.
Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive.
Applicant traverses the interpretation of the limitation “at least one throttling element” recited in both claims 13 and 23 as invoking 35 U.S.C. 112(f).  In particular, Applicant notes that the Examiner has been able to “search, review and apply prior art” to describe the “at least one throttling element”, and that the Specification describes the corresponding structure for performing the recited function.  In conclusion, Applicant states that the claim limitation denotes a definite structure.  
In response, it is noted that the subject claim limitation has not been objected to; rather, it is only being identified as invoking 35 U.S.C. 112(f) and the corresponding structure for performing the recited structure.  Consistent with Applicant’s arguments and explanation, the limitation has been interpreted to require a control valve or pump, and equivalents thereof.  
If Applicant does not want to invoke a 35 U.S.C. 112(f) interpretation, Applicant must (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 
	Regarding the prior art rejection of claims 13 and 23 as being anticipated by Michael, Applicant argues that this reference fails to teach “an input face including a carrier fluid fitting configured for coupling with a carrier fluid outlet port, at least one injection product fitting configured for coupling with at least one injection product outlet port and each of the carrier fluid fitting and the at least one injection product fitting arranged on the input face to interface with the respective carrier fluid outlet port and the at least one injection product outlet port with coupling of the localized injection interface at the port station”, as recited by claim 13, and the similar limitation recited by claim 23.  
In response, the following additional explanation of the interpretation of Michael to teach these limitations is provided.  Michael teaches the localized injection interface having both the carrier fluid fitting and the at least one injection product fitting, as explained in the rejection above.  As indicated in the annotations of Figure 1B of Michael below, both the carrier fluid fitting and the at least one injection product fitting are disposed on a face (interpreted to be the outer surface of the injection interface) of the injection interface (although not explicitly identified on Figure 1B by Michael, this interpretation is supported by a thorough review of the disclosure of the reference in its entirety).  

    PNG
    media_image1.png
    405
    727
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752